Citation Nr: 1143306	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  05-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for residuals of a closed head injury.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1956 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims.  During the course of the appeal, the Veteran moved to Ohio; original jurisdiction now resides in the Cleveland, Ohio RO.

In July 2008, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a December 2010 decision, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In April 2011, the Court partially vacated the Board's decision and remanded the neck and head injury claims to the Board for further consideration pursuant to a Unilateral Motion for Partial Remand dated in March 2011.

In an August 2011 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  A response to the letter was not received.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.

Issue not currently before the Board

The December 2010 Board decision also remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  A review of the claims folder does not show that the issue has been developed and readjudicated by the RO and recertified to the Board.


REMAND

The March 2011 Motion for Partial Remand, as adopted by the Court's April 2011 Order, indicated that the Board's December 2010 decision failed to "specifically address whether there is clear and unmistakable evidence that the pre-existing neck condition was not aggravated."  The Joint Motion further stated that "[c]onsequently, remand is required for the Board to . . . properly apply the presumption as set out in Wagner and VAOPGCPREC 3-2003, by explaining whether there is clear and unmistakable evidence of a pre-existing neck condition and, if so, whether there is clear and unmistakable evidence that the pre-existing neck condition was not aggravated."  The parties also indicated that "[t]he Board's finding that Appellant's 'neck disability' pre-existed service is confusing as it is unclear as to what disability the Board found to have pre-existed service."

As to the closed head injury claim, the Joint Motion stated that "the Board failed to address whether the duty to assist also required the Board to obtain an examination or opinion with regard to Appellant's claim for residuals of a closed head injury."  The parties explained that "[t]he Board, in its merits analysis, found that Appellant's description of his headaches was competent and credible.  Thus, remand is required for the Board to address whether Appellant's competent and credible description of his headaches is sufficient to meet the requirements of element one."

Concerning the issue of pre-existing injury and aggravation, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In the December 2010 decision denying the residuals of neck injury claim, the Board relied upon the findings of the April 2010 VA examiner.  However, the Board recognizes that the April 2010 VA examiner did not fully address whether the medical evidence clearly and unmistakably showed that the Veteran's neck disability pre-existed his active duty service and, further, whether the pre-existing neck disability was not aggravated by service, beyond the natural progression of the disorder.  Accordingly, in order to fully comply with the recommendations of the March 2011 Motion, the Board finds that remand for an additional VA medical opinion is required.

Further, as to the claim of entitlement to service connection for closed head injury residuals, the Veteran has asserted that he suffers from headaches due to an in-service personal assault.  See, e.g., the July 2008 Board hearing transcript.  He has further presented sworn testimony indicating that he experienced headaches during his active military service and thereafter.  See id.  Moreover, the Board recognizes that the Veteran is competent to testify as to symptoms such as headaches.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  Accordingly, the Board will accept the Veteran's statements concerning in-service headaches for the limited purpose of this remand.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his attorney and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure medical records identified by the Veteran, if any, and associate them with the VA claims folder.

2. VBA should then arrange for an examination ( to the extent necessary) by an appropriate specialist.  The examiner should  review the Veteran's VA claims folder including a copy of this remand and provide an opinion, with supporting rationale, as to whether the evidence of record clearly and unmistakably shows that the Veteran's neck disability pre-existed his military service.  If the answer to this question is affirmative, the examiner should then provide an opinion as to whether the pre-existing neck disability was clearly and unmistakably not aggravated by service.  If the examiner finds that the Veteran's neck disability clearly and unmistakably did not pre-exist his military service, he/she should render an opinion as to whether the Veteran's currently diagnosed neck disability was incurred in his military service.  In rendering this opinion, the examiner should specifically indicate which disability(s) of the neck pre-existed service, if any, and which did not, if any.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder. The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. VBA should also make arrangements for the Veteran to be examined by a physician, with appropriate expertise, for the purpose of addressing the existence and etiology of the Veteran's claimed residuals of closed head injury claim.  The Veteran's VA claims folder, including a copy of this remand, must be made available to the examiner.  The examiner should either diagnose residuals of a closed head injury to include headaches or rule it out any such diagnoses.  Any diagnostic testing deemed to be necessary by the examiners should be accomplished.  If the examiner determines that the Veteran suffers from any residuals of a closed head injury including headaches, he/she should state whether it is at least as likely as not (e.g. a 50/50 probability) that the Veteran's closed head injury residuals (to include headaches) is related to his military service, to include the Veteran's report of an in-service assault.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

4. After undertaking any additional development which it deems to be necessary, and if warranted by the evidentiary posture of the case, VBA should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


(Continued on next page)
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

